Citation Nr: 0709055	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-31 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1957 to December 
1958.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.  The RO denied entitlement to service 
connection for PTSD.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the Board in December 2005.  
A transcript of his testimony is associated with the claims 
file.  


FINDINGS OF FACT

1.  The veteran served during peace time; he did not engage 
in combat with the enemy.

2.  The veteran has a diagnosis of schizophrenia with 
dementia, which was first shown many years after service.

3.  The clinical social worker's assessment of PTSD, first 
shown in 2004, is based solely on the veteran's self-report 
of sexual abuse during service; a diagnosis of PTSD is not 
supported by a corroborated stressor or any other evidence of 
record.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In a July 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim, and the 
effect of this duty upon his claim.  In addition, the veteran 
was advised, by virtue of a detailed August 2005 statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  The Board therefore finds that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the SOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2006).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

Additionally, the Board further notes that in the July 2004 
duty-to-assist letter, and the August 2005 SOC, the veteran 
was provided with notice regarding additional sources of 
evidence for personal assault PTSD claims in accordance with 
38 C.F.R. § 3.304(f)(3).  

Unfortunately, however, the Board also notes that the 
veteran's service medical records, and the majority of his 
personnel file, are not available through no fault of his 
own.  In such a case, VA has a heightened duty to advise the 
veteran of alternative forms of evidence that he may submit.  
Smith v. Brown, 10 Vet. App. 44, 48 (1998), citing Layno v. 
Brown, 6 Vet.App. 465, 469 (1994) and Dixon v. Derwinski, 3 
Vet.App. 261, 263 (1992).  Alternative forms of evidence 
include, but are not limited to:  VA military files, 
statements from service medical personnel, statements from 
service comrades, military or civilian police reports, 
reports of physical examinations conducted by employers or 
insurers, post service treatment or pharmacy records, or 
letters written or photographs taken while the veteran was in 
service.  See VA ADJUDICATION PROCEDURE MANUAL, Part III, 
 4.25(c).

When service medical records have been destroyed, the Board 
has heightened duties to provide an explanation of reasons 
and bases for its findings and to consider the rule from 
38 U.S.C.A. § 5107(b) on benefit of the doubt.  Godfrey v. 
Brown, 8 Vet.App. 113, 118 (1995), and Russo v. Brown, 9 
Vet.App. 46, 51 (1996), both citing O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).  In the reasons and bases, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or nonpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Id.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

II.  Service Connection - PTSD

The veteran asserts that he has PTSD as a result of sexual 
trauma by a commanding officer during service.

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In addition to the general requirements above, service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The veteran does not assert that he participated in combat, 
and the veteran's dates of service reflect that he served 
during peace time.  The Board therefore finds that the 
veteran did not participate in combat.  See Cohen v. Brown, 
10 Vet. App. 128, 145 (1997).  

The veteran asserts that he has PTSD as a result of a 
personal assault and sexual abuse.  In Patton v. West, 12 
Vet. App. 272 (1999), the Court emphasized that statements 
contained in prior decisions indicating that "something more 
than medical nexus evidence is required to fulfill the 
requirement for 'credible supporting evidence'", of a claimed 
stressor and that "[a]n opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id. at 280; see also Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).  With regard to 
personal assault cases, the Court pointed out that "VA has 
provided special evidentiary development procedures, 
including the interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1) (now M21-1MR).  These have been essentially 
been accomplished.  

38 C.F.R. § 3.304(f)(3) provides:

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2006).

In this case, the veteran's claimed stressor is that he was 
sexually abused by a supervisor during service.  More 
specifically, the veteran testified at his December 2005 
personal hearing that he was raped by his commanding officer 
during service at Fort Buchanan in Puerto, Rico, and was led 
to believe that he would go to jail and no one would believe 
his story if he reported the incidents.  The veteran also 
testified that his Sergeant took money from him when he got 
paid and would not let him go on pass.  The veteran testified 
that he told his uncle about it, but his uncle told him to 
keep quiet until he was sent out two weeks later to Fort 
Jackson, in South Carolina.  The veteran testified that he 
reported the incidents at that time, but nobody talked to him 
and he then was sent to Fort Knox, Kentucky.  

As noted above, the veteran's service medical records and 
most of the service personnel records are not available for 
review, presumably destroyed by fire.  The Board finds it is 
doubtful, however, that these records, if obtained, would 
serve to establish the corroborating evidence necessary to 
support the veteran's assertions that he was sexually abused 
during service.  In so concluding, the Board points out that 
the veteran does not assert that he sought physical or 
psychiatric treatment during service for any disability or 
symptoms which may have been attributable to the claimed 
sexual assault.  Moreover, the veteran does not contend that 
the sexual abuse was documented in his personnel file.  
Additionally, the veteran does not maintain that he ever 
requested a transfer to another military duty assignment; or 
that he experienced a deterioration in work performance; 
involvement with substance abuse; or episodes of depression, 
panic attacks, or anxiety without an identifiable cause.  
Additionally, the veteran never asserted that he had 
unexplained economic or social behavior changes during 
service.  

The post-service medical evidence reflects that the veteran 
was treated at various VA facilities as early as 1988 for 
general anxiety disorder.  In a January 1988 outpatient 
treatment record the veteran reported that his nerve problems 
began in 1976 when he was working as a policeman and was 
pushed too hard.  Additionally, a VA mental health note from 
March 1998 notes a diagnosis of chronic paranoid 
schizophrenia with profound cognitive deficits resembling 
dementia.  It was reported at that time that his psychiatric 
problems began in the 1970s.

A December 1999 VA mental health intake evaluation notes that 
the veteran reported a history of a nervous condition 
beginning 23 years prior as a result of problems he had with 
his supervisor at the police department in Puerto Rico.  The 
veteran reported that he started to have panic attacks at 
that time and began taking Valium and resigned from the 
police department.  

VA mental health records from January 2004 through July 2004 
reflect that the veteran received treatment about once per 
month for a reported history of problems with anxiety and 
depression leading to hospitalizations related to the alleged 
sexual assault in the military.  The veteran's treating 
clinical social worker noted the veteran's self-report of the 
in-service incidents.  She also documented the veteran's 
current complaints of nightmares, problems with trust, 
avoidance of groups and a problem with anger.  The social 
worker concluded, in April 2004, that the veteran had a 
diagnosis of PTSD from sexual trauma in the military.  

To the extent that a VA social worker may have concluded that 
the veteran has PTSD due to personal or sexual assault during 
service, it is apparent that the opinion was based on an oral 
history as provided by the veteran, without any other 
detailed, corroborating and/or reliable medical history, and 
it is unaccompanied by a rationalized explanation or 
reference to clinical findings over the years or to to 
indications of behavioral changes during and reasonably after 
service.  Although the veteran reported to the social worker 
that he had suffered from an in-service sexual assault, there 
is no other medical opinion definitively providing the date 
of onset and/or etiology of the veteran's psychiatric 
disability, including PTSD.  Rather, the veteran's own 
rendition of his history was merely recorded without any 
supplementary evidence supporting the accuracy of that 
history.  Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute medical 
evidence of the required nexus.  LeShore v. Brown, 8 Vet. 
App. 407, 409 (1995).  The recorded histories in the medical 
reports, therefore, do not constitute competent evidence of a 
nexus between the current assessment of PTSD and service.  

Additionally in this regard, as previously noted, the veteran 
does not assert that he was treated for any psychiatric 
symptoms during service, and the first post-service treatment 
for psychiatric symptoms in the claims file is dated in 1988, 
which is approximately 30 years after separation from 
service.  In addition, the RO has suggested that the veteran 
submit various types of evidence which may support the 
veteran's assertions, such as lay statements and/or evidence 
of behavioral changes or difficulties in service, and he was 
afforded ample opportunity to provide corroborating evidence 
to support his claim of an in-service sexual assault; 
however, he has not provided any evidence whatsoever to 
support his assertions in this case.  The Board therefore 
finds that the social worker's report does not, by itself, 
warrant a grant of service connection for PTSD, particularly 
in light of the lack of corroborating evidence of the 
veteran's claimed in-service stressor.  In other words, 
although the social worker concluded that the veteran has 
PTSD based on an in-service personal assault, that diagnosis 
is based on an uncorroborated stressor.  

Importantly, the Board also notes that veteran is diagnosed 
with paranoid schizophrenia and dementia, which may affect 
the veteran's ability to accurately recall events that did, 
or did not, take place during service in the late 1950's.  In 
this regard also, the Board points out that prior to 2004, he 
consistently gave a history of the onset of nervous problem 
in the 1970s, with onset related to his employment in the 
police department.  Not until 2004, shortly before filing 
this claim, did he refer to sexual assault in service.  The 
Board finds that his credibility concerning the occurrence of 
sexual assault in service is lacking.  The social worker who 
diagnosed the veteran with PTSD did not make any reference to 
the veteran's previously diagnosed schizophrenia and 
dementia, which was documented in VA records from the late 
1990's.  As noted above, the veteran has not provided any 
evidence to corroborate his assertions of an in-service 
personal assault.  

Although the Board has considered the veteran's oral and 
written testimony submitted in support of the veteran's 
argument that he has PTSD as a result of a sexual assault 
during service, the Board has determined that all of the 
elements required for service connection for PTSD have not 
been met.  See 38 C.F.R. § 3.304(f).  Specifically, the 
veteran's stressor has not been corroborated, and the 
veteran's diagnosis of PTSD is therefore based on an 
uncorroborated self-report of an in-service sexual assault.  
The veteran's oral and written testimony is not competent 
evidence of a diagnosis, nor is it competent evidence of a 
nexus between the claimed condition and the veteran's 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  In light of all the above, the claim of 
service connection for PTSD must fail in this case.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for PTSD is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


